Citation Nr: 0934966	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-23 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
diabetes mellitus, due to herbicide exposure. 

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claim folder. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. The veteran is presumed to have been exposed to herbicides 
while serving in Vietnam. 

2. Resolving all reasonable doubt in the Veteran's favor, the 
competent evidence shows that the Veteran has diabetes 
mellitus attributable to herbicide exposure. 


CONCLUSION OF LAW

Diabetes mellitus was incurred in service due to herbicide 
exposure. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.313 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the Veteran in connection with this 
claim of service connection for diabetes mellitus due to 
herbicide exposure. 

The Veteran filed a claim of service connection for diabetes 
mellitus. He alleges that he has diabetes mellitus as a 
result of his active duty service. He claims that he was 
exposed to herbicide as a crew chief that transported cargo 
to Vietnam and unloaded that cargo and picked up additional 
cargo while in Vietnam. It is his contention that as a 
result, he now has diabetes mellitus. 

Having carefully considered the claims in light of the record 
and the applicable law, the Board is of the opinion that 
resolving all reasonable doubt in the Veteran's favor, 
service connection is warranted for diabetes mellitus, 
secondary to herbicide exposure in service. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). 

Certain diseases, including diabetes mellitus, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service. The last date on which such a Veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116(f).

Service in Vietnam includes service in the waters offshore, 
or service in other locations if the conditions of service 
involved duty or visitation in Vietnam. 38 C.F.R. § 3.313.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 
3.307(d) are also satisfied:  chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft- tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e). The Secretary of the Department of Veterans Affairs 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994). See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996). 

In Haas v. Nicholson, 20 Vet.App. 257 (2006), the Veterans 
Court reversed a Board decision, which denied service 
connection for diabetes mellitus, with peripheral neuropathy, 
nephropathy and retinopathy as a result of exposure to 
herbicides. The Board determined that, although the appellant 
had served in the waters off the shore of the Republic of 
Vietnam, such service did not warrant application of the 
presumption of herbicide exposure because the appellant never 
set foot on land in that country. The Veterans Court held 
that a VA manual provision, VA Adjudication Procedure Manual 
M21-1, Part III, Paragraph 4.08(k)(1)-(2) (Nov. 1991), 
created a presumption of herbicide exposure based on receipt 
of the Vietnam Service Medal for purposes of service 
connection for diseases associated with herbicide exposure, 
In so holding, the Veterans Court found the manual provision 
to be a substantive rule and invalidated a subsequent 
amendment to that provision. The Court also found that 
neither the statute nor the regulation governing herbicide 
exposure claims precludes application of the presumption of 
herbicide exposure to persons who served aboard ship in close 
proximity to the Republic of Vietnam. Accordingly, the 
Veterans Court held that, for the purpose of applying the 
presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the Veteran's receipt of a Vietnam Service Medal, 
without any additional proof required that a Veteran who 
served in the waters offshore of the Republic of Vietnam 
actually set foot on land. VA immediately prepared a 
recommendation that the Department of Justice (DOJ) appeal 
Haas to the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit)  

In May 2008, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Veterans Court, holding that the Veterans Court had erred 
in rejecting VA's interpretation of 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption. The 
Federal Circuit issued mandate in Haas effective 
October 16, 2008. See FED. R. App. P. 41 (setting forth 
federal rules of appellate procedure with respect to issuance 
of mandate and staying of mandate pending petition for 
certiorari); FED. CIR. R. 41 (outlining Federal Circuit's 
rule with respect to mandate and effective date thereof). The 
appellant in Haas filed a petition for a writ of certiorari 
to the Supreme Court, which was denied on January 21, 2009. 
See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No.08-
525). 

In this case, the Veteran was diagnosed with diabetes 
mellitus in 1992. His DD 214 shows that he served as an 
aircraft maintenance specialist. His service personnel 
records show that on his performance report of February 1972 
to November 1972, he was assigned as a crew chief of a KC-135 
aircraft with the 4102nd Air Refueling Squadron and was 
involved during this period in direct support of tactical 
aircraft in the Southeast Asia Conflict. Additionally, his 
performance report from November 1972 to May 1973 indicated 
that during this period, he served during operation "Bullet 
Shot," a DOD program involving the launch of strike missions 
in support of the Southeast Asia Conflict. His duties 
included during this time the prompt movement of reparables 
to the reparable pick-up point. 

In February 2009, the Veteran testified at a videoconference 
hearing before the undersigned VLJ. He indicated that his job 
in service was that of an aircrew chief and that he performed 
the maintenance of the aircraft. He stated that he went to 
Guam, Philippines, Okinawa, Taiwan, Thailand, Vietnam, and 
Alaska. He stated that his duties included dropping off and 
picking up cargo and that he performed these duties, 
traveling to Vietnam with cargo when he was TDY to Taiwan. 
During that time, he testified that they would go in and out 
of Vietnam, Okinawa, and Thailand, loading and unloading 
cargo. His duties included servicing the cargo plane. 

In April 2009, a letter was sent to VA on behalf of the 
Veteran's claim. This letter was sent by one of the Veteran's 
comrades who indicated that he had knowledge that the Veteran 
was assigned on at least two occasions to flights on KC-135 
that brought him into Vietnam during the final years of the 
Vietnam War. These assignments were as members of the 2nd 
Bomb Wing, 19th Organizational Maintenance Squadron (Crew 
chiefs KC-135, B-52). He recalled that the first incident was 
in May 1972, for deployment from Clark Air Force Base, 
Philippines to Tan Son Nhut Air Base, Vietnam. This 
deployment was due to a typhoon threatening the Philippines 
and Okinawa Islands. The Veteran and other maintenance 
personnel accompanied the aircraft (with needed repair parts) 
to Tan Son Nhut Air Base. The second incident reported was to 
deliver parts and personnel to Tan Son Nhut Air Base on a 
flight from CCK Air Base, Taiwan to Takhli, Thailand 307th 
Strategic Wing (SAC). 

Although the Veteran's service medical records do not show 
that he was treated for diabetes mellitus, nor do his service 
personnel records show that he was stationed in Vietnam, the 
Veteran's videoconference testimony does indicate that the 
Veteran testified that he was an aircraft crew chief that 
did, on occasion, provide support by servicing a cargo 
aircraft going to Tan Son Nhut, dropping off and picking up 
cargo. This was substantiated by a letter from a comrade who 
served with the Veteran and reported direct knowledge of at 
least two occasions when the Veteran flew to Tan Son Nhut, 
Vietnam to bring needed repair parts and personnel. 
Additionally, his service personnel records indicate that he 
worked in direct support of tactical aircraft during the 
Southeast Asia Conflict. As a result, this evidence supports 
that although the Veteran was not stationed in Vietnam, he 
did perform duties that required visitation to Tan Son Nhut, 
Vietnam. Therefore, since his duty involved visitation to 
Vietnam, he is presumed to have been exposed to herbicides, 
and since diabetes mellitus is a presumptive disorder, 
resolving all reasonable doubt in the Veteran's favor, 
service connection is warranted for diabetes mellitus, 
secondary to herbicides exposure. 


ORDER

Service connection for diabetes mellitus, secondary to 
herbicide exposure is granted. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


